Citation Nr: 1027069	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The Veteran's residuals of basal cell carcinoma are not 
etiologically due to service. 


CONCLUSION OF LAW

The Veteran's residuals of basal cell carcinoma were not incurred 
in or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The elements of proper notice 
include informing the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for 
service connection by a letter in November 2007, before the 
adverse rating that is the subject of this appeal.  This letter 
also complied with the requirements of Dingess, supra.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains his service treatment records and service 
personnel records.  The record also contains the Veteran's 
private medical and VA outpatient records.  The Veteran and his 
representative were given an opportunity to provide statements, 
which are associated with the claims file.  The Veteran's Social 
Security Administration records have also been obtained and 
associated with the file.  The Veteran has not indicated that 
there are any available additional pertinent records to support 
his claim.

The Board notes that the Veteran was not afforded a VA 
examination with respect to the issue of service connection for 
residuals of basal cell carcinoma.  In determining whether the 
duty to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In this case, there is no duty on the part of VA to provide a 
medical examination.  The Veteran did not provide adequate 
evidence to address either the second or third elements of 
McLendon.  Specifically, there is no evidence of basal cell 
carcinoma in service, or any injury or event directly causing 
basal cell carcinoma.  The Veteran provided testimony regarding 
an in-service shrapnel wound, which he claims caused his basal 
cell carcinoma.  The Veteran was not required to provide 
competent medical evidence showing that the shrapnel wound caused 
the basal cell carcinoma; however, the Veteran's conclusory 
generalized statement is not enough to entitle him to a medical 
examination.  See Waters v. Shinseki, __ F.3d __, 2010 WL 1302954 
at *4 (2010)
In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice.

History and Analysis

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  See 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Service 
connection will also be presumed for certain chronic diseases, if 
manifest to a compensable degree within one year after discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is not 
shown to be chronic, a showing of continuity of symptomatology 
after service will generally be necessary to establish a service 
connection.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) evidence of a current disability; (2) 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran contends that he is entitled to service connection 
for residuals of basal cell carcinoma, which the Veteran had 
removed from his chest in August 2005.  The Veteran has provided 
his surgery records, which indicate that the portion of skin 
removed contained basal cell carcinoma.  The record of the 
surgery to remove the basal cell indicated that the Veteran was 
left with a circular incision of roughly 8 centimeters.  The 
Veteran indicated in his September 2008 that the scar on his 
chest makes it uncomfortable for him to not wear a shirt.  
Therefore, the Board concedes that the Veteran has a current 
disability.

The Veteran indicated in his September 2008 notice of 
disagreement that he believes the basal cell carcinoma was caused 
by a shrapnel wound he received while serving in Vietnam.  The 
Board notes that there is no indication in the Veteran's service 
treatment records that the Veteran ever received a shrapnel 
wound; however, the Veteran is in receipt of a Combat Infantry 
Badge, which is conclusive proof that the Veteran performed 
combat service.  For injuries alleged to have been incurred in 
combat, the provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service connection.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This provision 
does not establish a presumption of service connection; rather, 
it eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Id. at 392.  The Veteran is 
competent to testify to the incurrence of a wound.  38 C.F.R. 
§ 3.159(a)(2).  Therefore, for the purposes of this decision, the 
Board concedes that the Veteran received a shrapnel wound during 
service.

However, the Board finds that there is no evidence of a nexus 
between the Veteran's in-service shrapnel wound and the basal 
cell carcinoma.  First, there is no evidence of a medical nexus 
opinion by any medical provider.  The earliest mention of the 
basal cell in the Veteran's medical records is from a July 2005 
medical record from Dr. P.T.  At that time, the doctor mentioned 
the cell's existence but did not attribute it do any former 
injury.  Dr. P.T. mentioned the basal cell again in an August 
2008 record, and again did not link it to the Veteran's former 
shrapnel wound.  The basal cell was successfully removed in 
August 2005.  The Veteran has provided the record of the surgery, 
in which Dr. G.G., the surgeon, wrote that the basal cell had 
been present for about 30 years.  The surgeon did not provide an 
explanation of the cancer's origin.

While a nexus may also be established through continuity of 
symptomatology, no such continuity exists in this case.  As 
mentioned above, the surgeon wrote in August 2005 that the basal 
cell carcinoma had been present for 30 years.  The Veteran left 
service in September 1969; therefore, the basal cell was not 
present during service.  The Board also notes that the Veteran's 
separation medical examination record is part of the claims file, 
and that record indicates no problems with the skin at the time 
of his discharge.

The Veteran has provided an explanation of what he believes 
caused the basal cell carcinoma.  The Veteran wrote in his 
September 2008 notice of disagreement that he believed the basal 
cell was caused by the shrapnel wound he received in service.  He 
refuted the record from his separation examination, contending 
that the basal cell was small at that point, and the examiner did 
not identify it.  However, the Veteran is not competent to 
provide such a medical opinion, because determining the origin or 
existence of a basal cell requires specialized medical knowledge.  
See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 
F.3d 1372, n. 4 (Fed. Cir. 2007) (a form of cancer is not the 
type of condition that a layperson can identify).

Finally, during his August 2005 medical examination, Dr. P.T. 
indicated that the Veteran believed several of his current health 
conditions were caused by Agent Orange exposure during his 
service in Vietnam, although it is not clear whether the Veteran 
believed the basal cell was caused by Agent Orange.  The 
Veteran's DD-214 shows that the Veteran received a Combat 
Infantryman Badge and a Vietnam Service Medal and that he served 
as a light weapons infantryman.  Additionally, the Veteran's 
record of assignments shows that he served as part of the U.S. 
Army, Pacific.  The Board therefore concedes that based on his 
service in Vietnam between 1968 and 1969, the Veteran is entitled 
to the benefit of a presumption of exposure to herbicides.  See 
38 C.F.R. § 3.307(a)(6)(iii).  However, basal cell carcinoma is 
not one of the conditions currently presumptively linked to Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e).  Furthermore, Dr. 
P.T. wrote that she did not believe that any of his conditions 
were caused by exposure to Agent Orange.

Therefore, the Veteran has not provided evidence of a nexus 
between his current residuals of basal cell carcinoma and his in-
service injury.  There is neither evidence of a competent medical 
opinion, nor evidence of continuity of symptomatology.  The 
Veteran is likewise unable to benefit from the presumption 
provided for certain conditions due to Agent Orange exposure.  
Service connection for residuals of basal cell carcinoma is 
denied.

In reaching this conclusion, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for residuals of basal cell carcinoma is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


